Reformed and Affirmed and Opinion Filed March 15, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00453-CR

                   JOSHUA ALEXANDER JAMES, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1420189-R

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                            Opinion by Justice Molberg
      Appellant Joshua James appeals his conviction for assault family violence

impeding breath/circulation for which he was sentenced to four years’ confinement

after the trial court adjudicated his guilt and revoked his community supervision. In

three issues, appellant challenges the trial court’s order revoking his deferred

adjudication community supervision, arguing that insufficient evidence supported

the trial court finding true the State’s allegations that he violated three conditions of

community supervision. In his fourth issue, appellant argues most of the “time

payment fee” assessed here is unconstitutional. We conclude sufficient evidence

supported at least one of the trial court’s bases for adjudicating appellant guilty and
revoking his community supervision and find that the time payment fee was

prematurely assessed. We therefore affirm the judgment as modified below in this

memorandum opinion. See TEX. R. APP. P. 47.4.

                                      I.      Background

       Appellant      pleaded      guilty     to    assault    family     violence      impeding

breath/circulation on December 10, 2014, pursuant to a plea bargain agreement with

the State, according to which he would be placed on deferred adjudication

community supervision for four years. He was ordered by the trial court to comply

with twenty conditions of supervision. As pertinent here, appellant was ordered to

“notify the Supervision Officer not less than twenty-four hours prior to any changes

in your home or employment address”; “[f]irst contact to the Volunteer Center must

be made by the defendant within 30 days from referral and defendant is to start 160

hours of community service at an approved Community Service Project or projects

designated by the Community Supervision and Corrections Department”; and

“[w]ithin 30 days from referral, participate[] in a domestic violence treatment

program (BIPP)[1] through a court-approved resource, making an observable,

deliberate and diligent effort to comply with all directives provided by the Program

until released successfully by the agency of the Court.”




   1
      “BIPP” stands for Batterer’s Intervention and Prevention Program. See Ex parte Obi, 446 S.W.3d
590, 594 n.3 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).
                                               –2–
      During appellant’s time on probation, the State filed several motions to

proceed with an adjudication of guilt, beginning in 2015. Each motion alleged,

among other things, that appellant had failed to “participate in a domestic violence

treatment program (BIPP) through a court-approved resource” or that he “did violate

condition (p) in that [he] did not complete BIPP.” Each time, appellant’s probation

was continued, sometimes with modified conditions, including jail time.

      The State filed the amended motion to proceed with adjudication of guilt at

issue here on December 18, 2019. The State alleged, in pertinent part, that appellant

“failed to notify the Community Supervision Officer of his change of

address/employment within 24 hours”; “failed to complete Community Service

hours as directed”; and “failed to participate in a Domestic Violence Treatment

program (BIPP) through a court-approved resource.”

      At the hearing on the motion to proceed with an adjudication of guilt,

appellant pleaded not true to the State’s allegations. The State called Kecia Mitchell,

a probation officer with Dallas County, who testified that she first began supervising

appellant in 2016. She said generally that appellant “didn’t complete anything”;

“had a problem reporting as scheduled”; “didn’t complete BIPP”; and “didn’t

complete anything, any of his conditions.”

      Regarding BIPP in particular, she testified as follows:

      Q. And so he also was supposed to complete BIPP, correct?

      A. Yes.

                                         –3–
      Q. And he -- he never did that, correct?

      A. No. He never –

      Q. How did you know he was supposed to do BIPP?

      A. He was given several referrals and it’s on his conditions of his
      probation.

      Q. Okay. So did you -- did you talk to him personally about having to
      complete BIPP?

      A. Yes.

More specifically, she said that appellant “enrolled in BIPP twice” but “just never

went to any sessions.”

      According to Mitchell, appellant told her that the first provider to which he

was referred—The Family Place in northeast Dallas—was inconvenient. Appellant

was given a final August 30, 2019 deadline to enroll at the Family Place. Mitchell

said he did not enroll until September. When Mitchell then referred him to a

provider closer to where he lived, “he enrolled, but then he was arrested” and missed

the deadline. During his five years of probation, Mitchell said, appellant did not

complete BIPP. Though appellant told Mitchell he was attending, she inquired and

determined “he hadn’t attended any classes” and “eventually he was discharged.”

      On cross-examination, Mitchell further testified:

      Q. Okay. So you’ve given him another referral. Did he, in fact, enroll
      there?

      A. Yes.

                                        –4–
      Q. So it went through an orientation and enrolled, whatever that process
      is?

      A. Yes.

      Q. Paid money in order to enroll; is that correct?

      A. I’m assuming he paid the money.

      Q. Okay. As far as your notes go, does it indicate that he showed you
      any -- any proof of actually attending the classes?

      A. No. I actually -- I called them and asked if he was attending. And I
      think he attended one before he was arrested on a probation violation.

She testified that, prior to going to jail, appellant had missed two classes, and if he

“misse[d] any more, then he was going to be discharged.”

      When questioned about his failure to notify her about any changes in his

address, Mitchell said: “[I]t was a while back. I think he was living in some

apartments. He moved frequently. . . . [T]he last time he was living in some

apartments, that was in 2016 and the field officer was having a hard time contacting

him there.”     And regarding community service hours, Mitchell testified that

appellant was aware he was supposed to complete them. She stated that he did not

complete them.

      Appellant testified he understood his conditions of probation. He testified he

was incarcerated prior to June 2019, and he was “doing BIPP in Dallas County

custody.” When he was released, he said he made attempts to get credit for those

classes. He also said he made the August 30, 2019 deadline to enroll at The Family

                                         –5–
Place; he testified that he enrolled August 28. But “it was an inconvenience because

it was all the way in north Dallas and I lived in Duncanville at the time with no car

. . . .” Appellant further said The Family Place “kept rescheduling” him. So,

appellant said, he ended up at another provider located on Martin Luther King, Jr.

Blvd. in south Dallas. But he had transportation issues there, too. Appellant

testified, finally, he enrolled with the provider called Lankford Avenue, where he

said he completed three classes.

         Appellant admitted two exhibits relating to the BIPP requirement. The first

was a letter of enrollment from Lankford Avenue. It reflected that appellant’s date

of enrollment and orientation was November 6, 2019, and the estimated date of first

class was November 9, 2019. Included with the letter was a receipt indicating

appellant made a $40 payment for “intake” and “workbook” on November 6. The

second exhibit was another receipt, dated November 16, 2019, indicating a $20.00

payment for a class at Lankford Avenue.

         The trial court found appellant violated the three conditions at issue and

adjudicated him guilty.2 The court sentenced appellant to four years’ confinement

and made “an affirmative finding of family violence.”




   2
       The State abandoned four allegations, and the trial court found four other allegations not true.
                                                     –6–
                              II.    Standard of review

      We review a trial court’s order revoking probation for an abuse of discretion.

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). “In determining

questions regarding sufficiency of the evidence in probation revocation cases, the

burden of proof is by a preponderance of the evidence.” Id. This standard applies

“whether it be regular probation” or, as here, deferred adjudication. Hacker v. State,

389 S.W.3d 860, 864 (Tex. Crim. App. 2013). Thus, to support an order revoking

probation, the “greater weight of the credible evidence” must “create a reasonable

belief that the defendant has violated a condition of his probation.” Rickels, 202

S.W.3d at 763–64. The trial judge is the sole judge of the credibility of the witnesses

and the weight to be given their testimony. Hacker, 389 S.W.3d at 864.

                                    III.   Analysis

      We conclude sufficient evidence showed appellant violated the condition of

probation requiring him to participate “in a domestic violence treatment program

(BIPP) through a court-approved resource, making an observable, deliberate and

diligent effort to comply with all directives provided by the Program until released

successfully by the agency of the Court.” Because we so conclude, we do not reach

or discuss the other two conditions the trial court found true. Moses v. State, 590

S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979) (“Proof of any one of the

alleged violations is sufficient to support the order revoking probation.”).



                                           –7–
      The evidence shows appellant was placed on deferred adjudication

community supervision at the end of 2014. There is no evidence appellant attended

any court-approved BIPP classes until the end of 2019, when the State was already

moving again to revoke appellant’s community supervision based on his failure to

satisfy this condition.   Mitchell testified that, though being arrested stopped

appellant from continuing at Lankford Avenue, she determined that he had already

missed two classes prior to being arrested. While appellant testified that he attended

BIPP classes in jail, there is no evidence beyond his testimony that the classes he

attended were the “court-approved resources” referred to in the community

supervision order. And the trial court was the sole judge of the witnesses’ credibility

and the weight to be given their testimony. Hacker, 389 S.W.3d at 864. Appellant

argues he “did not wholly neglect his BIPP obligations” and that he “took steps to

complete the program.” But we cannot agree the trial court erred by finding that

appellant’s late effort was not the participation required by its order. Further,

appellant was not ordered merely to participate in the program but to make “an

observable, deliberate and diligent effort to comply with all directives provided by

the Program[.]”

      Given all of that, we conclude the trial court could have found that the greater

weight of the evidence created a reasonable belief that appellant failed to

“[participate] in a domestic violence treatment program (BIPP) through a court-

approved resource, making an observable, deliberate and diligent effort to comply

                                         –8–
with all directives provided by the Program until released successfully by the agency

of the Court.” Accordingly, we conclude the trial court did not abuse its discretion

by proceeding to an adjudication of guilt and revoking appellant’s community

supervision. Appellant’s third issue is overruled; consequently, we need not decide

his first two issues. See, e.g., Overloon v. State, No. 05-20-00249-CR, 2021 WL

4704813, at *1 (Tex. App.—Dallas Oct. 8, 2021, no pet.) (mem. op., not designated

for publication).

                                       IV.     Time payment fee

        In his fourth issue, appellant argues the “time payment fee” imposed pursuant

to TEX. LOC. GOV’T CODE § 133.1033 is unconstitutional. He relies on this Court’s

decision in Ovalle v. State, 592 S.W.3d 615, 618 (Tex. App.—Dallas 2020), vacated,

No. PD-0127-20, 2021 WL 1938672 (Tex. Crim. App. May 12, 2021).

        Here, the trial court’s March 26, 2020 judgment adjudicating guilt reflected

$599 owed in court costs. According to the fee docket sheet in the clerk’s record, a

$25.00 fee (labelled “installment plan”) accrued on January 10, 2015—thirty-one

days after the other $574 in costs accrued. The parties agree that this is a “time

payment fee” assessed under section 133.103.




    3
      “A person convicted of an offense shall pay, in addition to all other costs, a fee of $25 if the person:
(1) has been convicted of a felony or misdemeanor; and (2) pays any part of a fine, court costs, or restitution
on or after the 31st day after the date on which a judgment is entered assessing the fine, court costs, or
restitution.”
                                                     –9–
      While this appeal was pending, the court of criminal appeals decided Dulin v.

State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021), where it held that “[t]he

pendency of an appeal stops the clock for purposes of the time payment fee.”

Applying Dulin here, we conclude that the $25 time payment fee was prematurely

assessed because appellant’s notice of appeal—which was filed less than thirty days

after the March 26, 2020 judgment—stopped the thirty-one day clock in section

133.103. See id. The $25 fee should therefore be struck, without prejudice to it

being assessed later if, more than thirty days after the issuance of the appellate

mandate, the defendant has failed to completely pay any fine, court costs, or

restitution that he owes. See id. We also note that, to the extent the time payment

fee was assessed thirty-one days after appellant was placed on deferred probation in

2014, it was prematurely assessed then, too, because an order of deferred

adjudication is not a “judgment.” See Turner v. State, No. 05-19-01493-CR, 2021

WL 3083501, at *2 (Tex. App.—Dallas July 21, 2021, no pet.) (mem. op., not

designated for publication) (“an order of deferred adjudication is not a ‘judgment,’”

and thus “time payment fee was prematurely assessed” a month after order of

deferred adjudication was entered); TEX. LOC. GOV’T § 133.103 (time payment fee

is owed only if defendant “pays any part of a fine, court costs, or restitution on or

after the 31st day after the date on which a judgment is entered assessing the fine,

court costs, or restitution” (emphasis added)).



                                        –10–
      Accordingly, we modify the trial court’s judgment to reduce the total amount

of court costs by $25. See TEX. R. APP. P. 43.2(b) (appellate court may “modify the

trial court’s judgment and affirm it as modified”).

                                 V.     Conclusion

      We affirm the trial court’s judgment as modified.




                                           /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE
200453f.u05
DO NOT PUBLISH
Tex. R. App. P. 47




                                        –11–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOSHUA ALEXANDER JAMES,                       On Appeal from the 265th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1420189-R.
No. 05-20-00453-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Nowell and
THE STATE OF TEXAS, Appellee                  Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We modify the trial court’s judgment to reduce the total amount of
      court costs by $25 to strike the time payment fee, without prejudice to
      them being assessed later if, more than 30 days after the issuance of
      the appellate mandate, the defendant has failed to completely pay any
      fine, court costs, or restitution that he owes.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 15th day of March, 2022.




                                       –12–